UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 14, 2012 McMoRan Exploration Co. (Exact name of registrant as specified in its charter) Delaware 001-07791 72-1424200 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 1615 Poydras Street New Orleans, Louisiana (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(504) 582-4000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. McMoRan Exploration Co. (the Company) held its 2012 annual meeting of stockholders on June 14, 2012, in Wilmington, Delaware. At the annual meeting, the Company’s stockholders (1) elected each of the eleven persons listed below to serve as a director of the Company for a term that will continue until the next annual meeting of stockholders, (2) approved, on an advisory basis, the compensation of the named executive officers, and (3) ratified the appointment of Ernst & Young LLP as the independent registered public accounting firm for the 2012 fiscal year. Of the 161,564,454 shares of the Company’s common stock outstanding as of the record date, 150,114,478 shares were represented at the annual meeting.The independent inspector of elections reported the vote of stockholders as follows: Proposal 1:Election of eleven directors. Name Votes For Votes Withheld Broker Non-Votes Richard C. Adkerson A. Peyton Bush, III William P. Carmichael Robert A. Day James C. Flores Gerald J. Ford H. Devon Graham, Jr. Suzanne T. Mestayer James R. Moffett B. M. Rankin, Jr. John F. Wombwell Proposal 2: Approve, on an advisory basis, the compensation of the named executive officers. Votes For Votes Against Abstentions Broker Non-Votes Proposal 3: Ratification of appointment of Ernst & Young LLP as the independent registered public accounting firm. Votes For Votes Against Abstentions SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. McMoRan Exploration Co. By: /s/ Nancy D. Parmelee Nancy D. Parmelee Senior Vice President, Chief Financial Officer and Secretary (authorized signatory and Principal Financial Officer) Date:June 15, 2012
